


110 HR 6454 IH: To extend and expand the E-verify program for employment

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6454
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Education and Labor,
			 Science and Technology,
			 and Homeland Security,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend and expand the E-verify program for employment
		  eligibility confirmation, and for other purposes.
	
	
		1.Short titleThis Act may cited as the E-Verify
			 Extension and Expansion Act of 2008.
		2.Extension and
			 expansion of programsSections
			 401 through 405 of the Illegal Immigration Reform and Immigrant Responsibility
			 Act of 1996 (8 U.S.C. 1324a note) are amended to read as follows:
			
				401.Establishment
				of programs
					(a)In
				generalThe Secretary of Homeland Security shall conduct 2 pilot
				programs of employment eligibility confirmation under this subtitle.
					(b)Implementation
				deadline; terminationThe
				Secretary of Homeland Security shall implement the pilot programs in a manner
				that permits persons and other entities to have elections under section 402
				made and in effect not later than 1 year after the date of the enactment of the
				E-Verify Extension and Expansion Act of 2008. Unless the Congress otherwise
				provides, the Secretary of Homeland Security shall terminate the pilot programs
				not later than December 31, 2013.
					(c)Scope of
				operation of pilot programsThe Secretary of Homeland Security
				shall provide for the operation—
						(1)the E-Verify pilot
				program (described in section 403(b)) in all 50 States; and
						(2)the secure
				electronic employment verification system (described in section 405) in all 50
				States not later than December 1, 2009.
						(d)References in
				subtitleIn this subtitle—
						(1)E-Verify program
				referencesThe terms program or E-Verify
				program refer to any of the two E-Verify programs provided for under
				this subtitle.
						(2)Confirmation
				systemThe term confirmation system means the
				confirmation system established under section 404.
						(3)References to
				section 274AAny reference in this subtitle to section 274A (or a
				subdivision of such section) is deemed to be a reference to section 274A of the
				Immigration and Nationality Act (8 U.S.C. 1324a).
						(4)I–9 or similar
				formThe term I–9 or similar form means the form
				used for purposes of section 274A(b)(1)(A) of the Immigration and Nationality
				Act (8 U.S.C. 1324a(b)(1)(A)), or such other form as the Secretary of Homeland
				Security determines to be appropriate.
						(5)Limited
				Application to recruiters and referrersAny reference to the
				recruitment or referral (or a recruiter or referrer) in relation to employment
				is deemed a reference only to such recruitment or referral (or recruiter or
				referrer) that is subject to section 274A(a)(1)(B)(ii) of the Immigration and
				Nationality Act (8 U.S.C. 1324a(a)(1)(B)(ii)).
						(6)United States
				citizenshipThe term United States citizenship
				includes United States nationality.
						(7)StateThe
				term State has the meaning given such term in section 101(a)(36)
				of the Immigration and Nationality Act (8 U.S.C. 1101(a)(36)).
						402.Voluntary
				election to participate in an E-Verify program
					(a)Voluntary
				electionSubject to
				subsection (c)(3), any person or other entity that conducts any hiring (or
				recruitment or referral) may elect to participate in the E-Verify program by
				enrolling. Except as specifically provided in paragraphs (1) and (2) of
				subsection (d), the Secretary of Homeland Security may not require any person
				or other entity to participate in an E-Verify program.
					(b)Benefit of
				rebuttable presumption
						(1)In
				generalIf a person or other
				entity is participating in a pilot program and obtains confirmation of identity
				and employment eligibility in compliance with the terms and conditions of the
				program with respect the hiring (or recruitment or referral) of an individual
				for employment in the United States, or current employees pursuant to section
				403(a)(1)(B), the person or entity has established a rebuttable presumption
				that the person or entity has not violated section 274A(a)(1)(A) with respect
				to such hiring (or such recruitment or referral).
						(2)ConstructionParagraph
				(1) shall not be construed as preventing a person or other entity that has an
				election in effect under subsection (a) from establishing an affirmative
				defense under section 274A(a)(3), if the person or entity complies with the
				requirements of section 274A(a)(1)(a) but fails to obtain confirmation under
				paragraph (1).
						(3)Protection from
				liabilityNo person or entity participating in an E-Verify
				program shall be civilly or criminally liable under any Federal, State, or
				local law for any action taken in good faith reliance on information provided
				through the confirmation system.
						(c)General terms of
				elections
						(1)In
				generalAn election under subsection (a) shall be in such form
				and manner, under such terms and conditions, and shall take effect, as the
				Secretary of Homeland Security shall specify. The Secretary of Homeland
				Security may not impose any fees as a condition of making an election or
				participating in the basic E-Verify program.
						(2)Scope of
				electionSubject to paragraph (3), any electing person or other
				entity may provide that the election under subsection (a) shall apply (during
				the period in which the election is in effect)—
							(A)to all its hiring
				(and all recruitment and referral; or
							(B)to its hiring (or recruitment or referral)
				in one or more places of hiring (or recruitment or referral, as the case may
				be).
							(3)Termination of
				electionsThe Secretary of Homeland Security may terminate an
				election by a person or other entity under this section because the person or
				entity has substantially failed to comply with its obligations under the
				program. A person or other entity may terminate an election in such form and
				manner as the Secretary of Homeland Security shall specify.
						(d)Select entities
				required To participate in a pilot program
						(1)Federal
				government
							(A)Executive
				departments
								(i)In
				generalEach Department of the Federal Government shall elect to
				participate in an E-Verify program and shall comply with the terms and
				conditions of such an election.
								(ii)ElectionSubject
				to clause (iii), the Secretary of each such Department—
									(I)shall elect the
				E-Verify program (or programs) in which the Department shall participate;
				and
									(II)may limit the
				election to hiring occurring in certain States (or geographic areas) and in
				specified divisions within the Department, as long as all hiring by such
				divisions and in such locations is covered.
									(iii)Role of
				Secretary of Homeland SecurityThe Secretary of Homeland Security
				shall assist and coordinate elections under this subparagraph in such manner as
				assures that—
									(I)a significant
				portion of the total hiring within each Department within the United States is
				covered under such a program; and
									(II)there is
				significant participation by the Federal executive branch in the pilot
				programs.
									(B)Legislative
				branchEach Member of Congress, each officer of Congress, and the
				head of each agency of the legislative branch, that conducts hiring shall elect
				to participate in a pilot program, may specify which pilot program or programs
				in which the Member, officer, or agency will participate, and shall comply with
				the terms and conditions of such election.
							(2)Application to
				certain violatorsAn order under section 274A(e)(4), or section
				274B(g) of the Immigration and Nationality Act (8 U.S.C. 1324b(g)), may require
				the subject of the order to participate in, and comply with the terms of, a
				pilot program with respect to the subject's hiring (or recruitment or referral)
				of individuals.
						(3)Consequences of
				failure to participateIf a person other entity is required under
				this subsection to participate in a pilot program and fails to comply with the
				requirements of such program with respect to an individual—
							(A)such failure shall
				be treated as a violation of section 274A(a)(1)(B) with respect to that
				individual; and
							(B)a rebuttable
				presumption is created that the person or entity has violated section
				274A(a)(1)(A).
							Subparagraph (B) shall not apply in
				any prosecution under section 274A(f)(1).(e)ConstructionThis subtitle shall not affect the
				authority of the Secretary of Homeland Security under any other law (including
				section 274A(d)(4)) to conduct demonstration projects in relation to section
				274A.
					403.Procedures for
				participants in E-Verify programs
					(a)Electronic
				employment verification system
						(1)In
				generalThe Secretary of Homeland Security, in cooperation with
				the Commissioner of Social Security, shall establish an electronic employment
				verification system (hereinafter in this subtitle referred to as the
				system), that shall be—
							(A)equipped with the capacity to determine
				whether—
								(i)the
				identifying information (including name, social security number, alien document
				number, and date of birth) submitted by an employer with respect to each
				employee subject to verification is consistent with the records maintained by
				the Secretary of Homeland Security (solely with respect to aliens) and by the
				Commissioner of Social Security (with respect to both nationals and aliens);
				and
								(ii)the employee is
				authorized to be employed by the employer and for what period (which may be
				unlimited); and
								(B)used only to
				verify newly hired employees or current employees whose employment
				authorization has expired or employees as to whom Commissioner of Social
				Security has notified the employer in writing that the employee’s name and
				corresponding social security account number fail to match the Social Security
				Administration records or as to whom the Department of Homeland Security has
				notified in writing that the employees immigration status or employment
				authorization document is assigned to another person or that there is no agency
				record that the document has been assigned to any person.
							(b)Basic E-Verify
				programA person or other entity that elects to participate in
				the basic E-Verify program described in this subsection shall register in the
				system and agrees to conform to the following procedures in the case of the
				hiring (or recruitment or referral) for employment in the United States of each
				individual covered by the election:
						(1)Verification of
				employment authorization
							(A)In
				generalThe Secretary of Homeland Security shall, through the
				system—
								(i)respond to each
				inquiry made by a registered employer through the Internet or other electronic
				media, or over a toll-free telephone line, regarding an individual’s identity
				and eligibility for employment in the United States; and
								(ii)maintain a record
				of each such inquiry and the information provided in response to such
				inquiry.
								(B)Verification by
				employer
								(i)Information
				requiredA registered employer shall, with respect to the hiring,
				or recruiting or referring for a fee, of any individual for employment in the
				United States, obtain from the individual—
									(I)the individual’s
				name and date of birth and, if the individual was born in the United States,
				the State in which such individual was born;
									(II)the individual’s
				social security account number; and
									(III)in the case of an
				individual who does not claim to be a national of the United States, such alien
				identification or authorization number that the Secretary of Homeland Security
				shall require.
									(ii)Documents
				requiredThe employer shall require that the individual produce
				one of the following documents consistent with the status claimed by the
				individual and bearing identifying information consistent with that obtained
				from the individual—
									(I)in the case of an
				individual who is a national of the United States, a United States passport or
				driver’s license or identity card issued by a State, the Commonwealth of the
				Northern Mariana Islands or an outlying possession of the United States;
									(II)in the case of an
				alien lawfully admitted for permanent residence in the United States, a
				permanent resident card, as specified by the Secretary of Homeland
				Security;
									(III)in the case of
				an alien who is authorized under this Act or by the Secretary of Homeland
				Security to be employed in the United States, an employment authorization card,
				issued by the Secretary of Homeland Security that contains a photograph of the
				individual or other identifying information, including name, date of birth,
				gender, and address and contains security features to make the document
				resistant to tampering, counterfeiting, and fraudulent use; and
									(IV)in the case of an
				individual who is unable to obtain a document described in subclause (I), (II),
				or (III), a document designated by the Secretary of Homeland Security that
				contains a photograph of the individual or other identifying information,
				including name, date of birth, gender, and address and contains security
				features to make the document resistant to tampering, counterfeiting, and
				fraudulent use.
									(iii)AttestationThe
				employer shall attest, under penalty of perjury and on a form or through an
				electronic mechanism or telephonic connection prescribed by the Secretary of
				Homeland Security, that the employer has obtained information required by
				clause (i) and examined a consistent document required by clause (ii), using an
				electronic signature or telephonic identification code approved by the
				Secretary of Homeland Security.
								(iv)Submission to
				systemA registered employer shall submit an inquiry through the
				system to seek confirmation of the individual's identity and eligibility for
				employment in the United States—
									(I)anytime after the
				employer makes an offer of employment to the employee but before the end of the
				third business day after the employee has reported for duty;
									(II)anytime as permitted under the provisions
				of section 403(a)(1)(B); or
									(III)anytime at the
				request of an employee or prospective employee who wishes to make the inquiry
				for the purpose of ascertaining the individual's own eligibility for employment
				in the United States.
									(C)System screening
				of employment eligibility
								(i)In
				generalNot later than 3 days after an employer submits an
				inquiry to the system regarding an individual, the Secretary of Homeland
				Security shall provide, through the system, to the employer approval or initial
				disapproval of the employment of the individual in the United States.
								(ii)Redress
				procedureIf an employer receives an initial disapproval from the
				system for an employee, the employer shall inform such employee of the issuance
				of such notice in writing on a form prescribed by the Secretary of Homeland
				Security not later than 3 days after receiving such notice. Such individual
				shall acknowledge receipt of such notice in writing on a form as prescribed by
				the Secretary of Homeland Security.
								(iii)No
				contestIf the individual does not contest the initial
				disapproval notice not later than 5 days after receiving notice from the
				individual’s employer the Secretary of Homeland Security shall notify the
				employer and disapproval shall become final and the employer shall record on
				the system the appropriate code to indicate the individual did not contest the
				initial disapproval. An individual’s failure to contest an initial disapproval
				shall not be considered an admission of any fact with respect to any violation
				of this Act or any other provision of law.
								(iv)ContestIf
				the individual contests the initial disapproval, the individual shall submit
				appropriate information to contest such notice under the procedures established
				by the Secretary of Homeland Security not later than 5 days after receiving the
				notice from the individual's employer.
								(v)Prohibition on
				terminationAn employer may not terminate the employment of an
				individual based on the initial disapproval if the employee contests the
				disapproval and until the employee is given an opportunity to resolve any
				discrepancy with the relevant government agency responsible for maintaining the
				information in question. Nothing in this clause shall be interpreted as
				requiring an employer to dismiss an employee while the inquiry regarding the
				employee's eligibility for employment in the United States is pending with a
				governmental agency.
								(vi)DisapprovalThe
				Secretary of Homeland Security shall promptly resolve an individual's contest
				of the initial disapproval and issue either an approval or disapproval. If a
				disapproval is issued, the Secretary of Homeland Security shall give notice to
				the employer through the system and the employer shall terminate the
				employment, recruitment, or referral of the individual.
								(vii)Employment
				after disapprovalIf the
				employer continues to employ, recruit, or refer the individual after receiving
				final disapproval, a rebuttable presumption is created that the employer has
				violated sections 274A(a)(1)(A) and 274A(a)(2), except that such presumption
				shall not apply to a prosecution under section 274A(f)(1).
								(viii)Information
				on disapproved employeesSuch employer shall provide to the
				Secretary of Homeland Security any information relating to a disapproved
				employee that the Secretary of Homeland Security determines would assist the
				Secretary of Homeland Security in enforcing or administering the immigration
				laws.
								(D)Administrative
				review of disapprovals
								(i)In
				generalAn individual who is terminated from employment pursuant
				to subparagraph (C)(vi) may, not later than 60 days after the date of such
				termination, file an appeal of the disapproval notice resulting in such
				termination.
								(ii)ProceduresThe
				Secretary of Homeland Security and Commissioner of Social Security shall
				develop procedures to review appeals filed under clause (i) and to make final
				determinations on such appeals.
								(iii)Review for
				errorsIf a final determination on an appeal filed under clause
				(i) results in approval of an individual's eligibility to work in the United
				States, the administrative review process shall require the Secretary of
				Homeland Security to determine if the final disapproval notice issued for the
				individual was the result of—
									(I)an error or
				negligence on the part of an employee or official operating or responsible for
				the system;
									(II)the rules,
				processes, or procedures utilized by the system; or
									(III)erroneous system
				information that was not the result of acts or omissions of the
				individual.
									(iv)Compensation
				for error
									(I)In
				generalIf the Secretary of Homeland Security makes a
				determination under this subparagraph that the final disapproval notice issued
				for an individual was not caused by an act or omission of the individual, the
				Secretary of Homeland Security shall compensate the individual for lost
				wages.
									(II)Calculation of
				lost wagesLost wages shall be calculated based on the wage rate
				and work schedule that prevailed prior to termination. The individual shall be
				compensated for wages lost beginning on the first scheduled work day after
				employment was terminated and ending 180 days after completion of the
				administrative review process described in this subparagraph or the day after
				the individual is reinstated or obtains employment elsewhere, whichever occurs
				first.
									(III)Limitation on
				compensationFor purposes of determining an individual's
				compensation for the loss of employment, such compensation shall be reduced by
				any compensation earned from any employment during such period and shall not
				include any period in which the individual as ineligible for employment in the
				United States.
									(E)Judicial review
				of disapprovals
								(i)In
				generalAfter the Secretary of Homeland Security makes a final
				determination on an appeal filed by an individual under the administrative
				review process described in subparagraph (D), the individual may obtain
				judicial review of such determination by a civil action commenced not later
				than 60 days after the date of such decision, or such further time as the
				Secretary of Homeland Security may allow.
								(ii)JurisdictionA
				civil action for such judicial review shall be brought in the district court of
				the United States for the judicial district in which the plaintiff resides, or
				has a principal place of business, or, if the plaintiff does not reside or have
				a principal place of business within any such judicial district, in the
				District Court of the United States for the District of Columbia.
								(iii)AnswerAs
				part of the Secretary of Homeland Security's answer to a complaint for such
				judicial review, the Secretary of Homeland Security shall file a certified copy
				of the administrative record compiled during the administrative review under
				subparagraph (C), including the evidence received during such review. The court
				shall have power to enter, upon the pleading and administrative record, a
				judgment affirming, modifying, or reversing such administrative decision, with
				or without remanding the matter for further proceedings.
								(iv)Compensation
				for errorIn cases in which such judicial review results in a
				determination that compensation for lost wages is due, such compensation shall
				be computed in accordance with subparagraph (D)(iv).
								404.Design,
				implementation, standards and limitations of employment eligibility
				confirmation system
					(a)Design in
				generalBased upon recommendations from the National Institute of
				Standards and Technology (NIST), the Secretary of Homeland Security shall, not
				later than 180 days after the date of the enactment of this Act, develop a
				system and certify a technology standard that can be used to verify the
				employment eligibility of all persons applying for employment in the United
				States by a registered employer participating in an E-Verify program.
						(1)IntegratedThe
				technology standard developed shall be the technological basis for a
				cross-agency, cross-platform electronic system that is a cost-effective,
				efficient, fully integrated means to share immigration and Social Security
				information necessary to confirm the employment eligibility of all persons
				seeking employment. The technology shall benefit from the identity features
				utilized in driver’s licenses and identity cards issued by States in compliance
				with title II of the REAL ID Act of 2005 (49 U.S.C. 30301 note). The technology
				shall require the Department of Homeland Security and Social Security
				Administration to perform real-time data entry of employment eligibility
				information that is immediately available for verification purposes. The
				technology shall ascertain when an individual’s name and social security number
				are reported by multiple employers at the same time in the Social Security
				Administration’s database before a confirmation is issued as to an individual’s
				eligibility for employment.
						(2)Fully electronic
				systemThe system shall contain a mechanism for employers to
				attest to their compliance with section 403(b)(1) through this system and to
				retain an electronic record of such attestation without creation of paper
				records.
						(3)AccessibleThe
				electronic system described in this subsection, once implemented, shall be
				readily and easily accessible to all participating employers via internet and
				telephone.
						(4)Use of
				technologyA registered employer shall be permitted to utilize
				any technology, including technology that is maintained or operated by the
				private sector, that is consistent with this section and any regulation or
				guidance from the Secretary of Homeland Security to streamline the procedures
				for the attestation and verification requirements as provided in this
				section.
						(5)ReportsNot
				later than one year after the date of the enactment of this Act and annually
				thereafter, the Secretary of Homeland Security and Director of NIST shall
				jointly report to Congress describing the development, implementation,
				efficacy, necessary funding, and privacy implications of the technology
				standard and electronic database system to be developed and implemented in
				accordance with this section.
						(b)Implementation of
				the system
						(1)Based on the standards set forth in
				subsection (a), the Secretary of Homeland Security shall establish a reliable,
				secure method to provide through the system, within the time periods required
				by this subsection—
							(A)a determination of
				whether the name and identifying information and numbers provided in an inquiry
				by an employer is consistent with such information maintained by the
				Commissioner of Social Security for nationals of the United States and by the
				Secretary of Homeland Security for aliens in order to confirm the validity of
				the information provided; and
							(B)a determination of
				whether the individual is authorized to be employed in the United States by the
				employer submitting such inquiry and for what period, which may be
				unlimited.
							(2)The Secretary of
				Homeland Security shall establish a schedule for implementation of the system
				that is designed to assure that the capacity of all aspects of the system,
				including the equipment and personnel required to complete reviews of contested
				initial disapprovals and corrections of erroneous records within the time
				frames required to comply with time limits set by section 403(b).
						(3)The schedule
				established pursuant to this subsection shall assure that all participants in
				the E-Verify system are to be enrolled in the new system not later than
				November 1, 2008.
						(4)Prior to
				implementing the schedule established pursuant to this subsection, including
				each phase of expansion of such schedule, the Secretary of Homeland Security
				shall comply with the requirements of subsection (c), as determined by the
				Government Accountability Office (GAO) to achieve the standards described in
				subsection (c).
						(c)Standards for
				operation of the system
						(1)Policies and
				proceduresThe Secretary of Homeland Security and the
				Commissioner of Social Security shall establish rules, guidelines, policies,
				and operating and auditing procedures for collecting, removing, adding, and
				updating data maintained in the system to ensure the accuracy and integrity of
				the data such that the operation of the system shall—
							(A)incorporate a
				simple and timely method for correcting errors regarding immigration status,
				work authorization, or any other relevant data in a timely and effective
				manner; determine which Government official provided the data to ascertain the
				accuracy of such data; and clarify information known to lead to errors
				regarding immigration status, work authorization, or misidentification;
							(B)include procedures
				for individuals to examine their personal record for errors, seek expedited
				corrections of data contained in the system, and appeal decisions concerning
				data contained in the system, strictly limit the agency personnel authorized to
				input data into the system, and identify classes of prejudicial information
				requiring authorization of supervisory personnel before entry into the
				system;
							(C)provide 24-hour
				Internet and telephonic help-desk support to answer questions about the
				technology as well as to resolve questions about employment status and shall
				receive inquiries from individuals or employers concerning determinations made
				by the electronic employment eligibility verification system, and shall
				identify for an individual, at the time of inquiry, the particular data that
				resulted in a determination that the system was unable to verify the
				individual's identity or eligibility for employment;
							(D)incorporate a
				clearinghouse bureau to centralize and streamline the process through which
				members of the public can seek to correct erroneous or inaccurate information
				contained in the system that is related to immigration status or otherwise
				impedes the issuance of a Social Security number operated under specific time
				schedules for reviewing data correction requests, rendering decisions on such
				requests, and implementing appropriate correcting action in a timely manner;
				and
							(E)make available or
				provide to employers, upon request, not later than 60 days prior to the time
				such employers are required to enroll in the system, appropriate training
				materials to facilitate compliance with section 274A(b).
							(2)Data maintenance
				proceduresThe Secretary of Homeland Security and the
				Commissioner of Social Security shall establish rules, guidelines, policies,
				and operating and auditing procedures for collecting, removing, updating, and
				adding data to the system to ensure the accuracy and integrity of the data and
				to limit access to the data to authorized personnel.
						(3)Information to
				employeeThe Secretary of Homeland Security shall develop a
				written form for employers to provide to individuals who receive an initial or
				final disapproval notice. Such form shall be made available in a language other
				than English, as necessary and reasonable, and shall include—
							(A)information about
				the reason for such notice;
							(B)the right to
				contest such notice; and
							(C)contact
				information for the appropriate agency and instructions for initiating such
				contest.
							(4)Public
				educationThe Secretary of
				Homeland Security shall develop a public education campaign regarding the
				obligations imposed on employees and employers by this Act, as well as
				tutorials without cost to the public regarding how to use the newly developed
				verification system. The public education campaign shall be implemented no
				later than 12 months after the enactment of this Act.
						(5)Training and
				outreachNot later than 12 months after the date of the enactment
				of this Act, the Secretary of Homeland Security shall develop and implement
				training on the rules, guidelines, policies, and procedures established for all
				personnel authorized to access information maintained in the system. The
				Secretary of Homeland Security shall also conduct informational seminars to
				participating employers and employees regarding the operation and benefits of
				using the verification system described in this section.
						(6)EnumerationThe
				Secretary of Homeland Security, in consultation with the Secretary of State and
				the Commissioner of Social Security, shall establish such rules, guidelines,
				policies, and operating and auditing procedures for collecting, updating, and
				adding information to the system to ensure the issuance of social security
				numbers to all non-citizens authorized to work in the United States not later
				than 10 days after lawful admission to the United States or approval of a
				change of nonimmigrant status by the Secretary of Homeland Security.
						(7)Responsibilities
				of the commissioner of social securityThe Commissioner of Social
				Security shall carry out the responsibilities set forth in section 205(c)(2) of
				the Social Security Act (42 U.S.C. 405(c)(2)) in such a manner as to support
				the operation of the verification systems established in accordance with this
				section.
						(8)Annual report and
				certificationNot later than January 1, 2009, and annually
				thereafter, the Secretary of Homeland Security shall submit to Congress a
				report that includes a certified determination of the percentage of inquiries
				that result in a final approval or disapproval notice, within the period
				described in section 403(b)(1)(C), that are not overturned in a subsequent
				contest of a disapproval, and if that percentage is less than 99 percent of the
				cases, the steps being taken to bring the percentage to 99 percent or higher
				within 90 days.
						(d)Limitation on
				collection and use of data
						(1)Limitation on
				collection of data
							(A)In
				generalThe system shall collect and maintain only the minimum
				data necessary to facilitate the successful operation of the system, and in no
				case shall the data be other than—
								(i)information
				necessary to enroll employers under section 402(a);
								(ii)information
				necessary to establish and enforce compliance under section 403;
								(iii)information
				necessary to detect and prevent employment related identity fraud; and
								(iv)such other
				information the Secretary of Homeland Security determines is necessary, through
				rulemaking in accordance with section 553 of title 5, United States
				Code.
								(B)PenaltiesAny
				officer, employee, or contractor who willfully and knowingly collects and
				maintains data in the system other than data described in subparagraph (A)(i)
				shall be guilty of a misdemeanor and fined nor more than $1,000 for each
				violation.
							(2)Limitation on
				use of dataWhoever willfully and knowingly accesses, discloses,
				or uses any information obtained or maintained by the system—
							(A)for the purpose of
				committing identity fraud, or assisting another person in committing identity
				fraud, as defined in section 1028 of title 18, United States Code;
							(B)for the purpose of
				unlawfully obtaining employment in the United States for any other person;
				or
							(C)for any purpose
				other than as provided for under any provision of law;
							shall be
				guilty of a felony and upon conviction shall be fined under title 18, United
				States Code, or imprisoned for not more than 5 years, or both.(3)ExceptionsNothing
				in paragraph (1) or (2) may be construed to limit the collection, maintenance,
				or use of data by the Commissioner of Internal Revenue or the Commissioner of
				Social Security as provided by law.
						(4)GAO
				studyNot later than one year after the date of the enactment of
				this Act, the GAO shall submit to Congress a comprehensive review regarding the
				process by which the Departments of Homeland Security and Health and Human
				Services are ensuring the system's readiness to handle expanded participation
				by all employers in the United States.
						405.Establishment
				of Secure Electronic Employment Verification System
					(a)Establishment of
				systemThe Secretary of Homeland Security shall within two years
				of enactment of this section establish a Secure Employment Eligibility
				Verification System (SEEVS) program with an advanced technology employment
				verification system to be administered by the Secretary or a private entity
				certified by the Secretary that can be adopted by employers on a voluntary
				pilot basis to comply with their obligations under section 403, which program
				shall comply with the following requirements:
						(1)The system shall be based on one or more
				technologies that have been screened and approved by NIST, after consultation
				with employers and prospective providers of the system technology, to meet or
				exceed the following standards—
							(A)all approved
				technologies must be interoperable such that any employer that adopts
				participation in the system can verify any prospective employee enrolled with
				any certified provider;
							(B)all approved
				technologies must be based on a verification of identity, identifying data, and
				personal traits (including biometric identifiers) determined by NIST to provide
				a high level of accuracy;
							(C)biometric data
				shall be segregated and encoded such that it is separate from identifying
				information and can be linked to such identifying information only through
				activation by the subject individual voluntarily activating the linkage through
				the verification process or approved correction mechanism; and
							(D)databases
				controlled by the Secretary of Homeland Security and by the Commissioner of
				Social Security shall be maintained in a manner to capture new entries and new
				status information in a real time manner and to interact with other enrollment
				databases approved by the Secretary of Homeland Security to keep employment
				authorization status current on a daily basis.
							(2)The system shall
				be limited in application to hiring decisions made after implementation of the
				system and specific defined circumstances of expiration of prior authorized
				employment or affirmative, credible evidence of lack of authorization.
						(3)The system shall
				provide for the enrollment of prospective employees in a manner that provides a
				high level of certainty as to their true identities using comparison to Social
				Security and immigration identifying information, forensic review of identity
				documents, and background screening verification techniques using publicly
				available information.
						(4)The enrollment
				process shall result in the association of an accurate name, date of birth,
				social security number, and immigration identification number (if any) with the
				established identity of each enrollee.
						(5)The system shall
				provide for databases of identifying information subject to privacy standards
				established and enforced by the Secretary of Homeland Security, including a
				requirement that biometric and other identifying traits of enrollees be stored
				through an encoding process that keeps their accurate names, dates of birth,
				social security numbers, and immigration identification numbers (if any)
				separate except during electronic verification.
						(6)The system shall
				permit individuals to specify that their enrollment be cancelled at any time
				and all identifying information and biometrics removed from the system without
				prejudice to future enrollments.
						(7)The system shall
				provide for regular updating at least once per business day of all records
				contained in all provider databases with the employment authorization status of
				each enrolled individual.
						(8)The system shall
				require that verification be accomplished by employers after a job offer has
				been made and accepted, but can be prior to the commencement of work.
						(9)The system shall
				require that verification be performed by enrolled employers or certified
				agents using technologies approved pursuant to paragraph (1) such that a secure
				identity and identifying information are screened against the databases of all
				enrolled individuals.
						(10)Employers shall be permitted to attest to
				compliance with this section for employees by use of any electronic program so
				long as such program—
							(A)allows the
				employer to complete such attestation and the verification of employment
				eligibility in a single transaction;
							(B)is compatible and
				interoperable with the system; and
							(C)keeps an
				electronic record of attestation by employers and employees without requiring
				additional paper-based forms as part of the record that is retained in a manner
				that is accessible to the Secretary of Homeland Security for inspection and
				audit purposes.
							(11)Employers that
				elect participation in the system shall arrange and pay a reasonable fee
				directly related to cost of the enrollment of any employee requiring
				verification who has not previously enrolled with the Secretary or a certified
				provider.
						(12)Employers shall
				not be permitted to selectively use the system for any class level or category
				of employee, but can implement the system at selected locations without
				implementing it at all locations.
						(13)Enrolled
				individuals shall be permitted to access the system to verify their own
				employment authorization and shall be provided with readily available processes
				to correct and update their enrollment and employment authorization
				information.
						(14)Review,
				challenge, and anti-discrimination protections regarding the verification
				responses and their uses from the system shall provide the same level of rights
				and protections to employees as those afforded under section 403.
						(15)Employers shall
				be permitted to make employment decisions in reliance on the employment
				authorization information provided by the system in the same manner as provided
				under section 402.
						(16)Employers shall
				be immune from liability under this section for all locations in which the
				system is operated for all employment decisions made in accordance with the
				procedures established for use of the system, provided that the system is used
				in accordance with its requirements and employment decisions are not made
				contrary to the authorization responses received.
						(17)No data stored
				pursuant to the system shall be accessible to any person other than those
				operating the system to verify employment without the written consent of each
				enrolled individual given specifically for each instance of disclosure or in
				response to a warrant issued on the basis of probable cause issued by a
				judicial authority in a criminal
				proceeding.
						.
		3.Enhancement of
			 Federal preemption standardsSection 274A(h)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(h)(2)) is amended to read as follows:
			
				(2)PreemptionNo
				State or local government law or contract shall—
					(A)impose civil or
				criminal sanctions upon employers who employ or otherwise do business with
				unauthorized aliens;
					(B)prohibit, require,
				authorize or permit a system of verification of the authorization of employees
				or employment applicants to accept employment except as explicitly authorized
				by Federal law;
					(C)require,
				authorize, or permit the use of a federally mandated employment verification
				system for any other purpose other than required by Federal law, including
				obtaining or retaining a business or other license provided by the unit of
				government; and
					(D)require employers to use an employment
				verification system for any purpose, except as required by Federal law,
				including without limitation such purposes as—
						(i)a
				condition of receiving a government contract;
						(ii)a
				condition of receiving a business license; or
						(iii)the basis of
				assessing a
				penalty.
						.
		
